Citation Nr: 0511882	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the November 4, 1960 rating decision denying service 
connection for retinal degeneration should be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which declined to find clear and unmistakable 
error in a November 4, 1960, rating decision denying service 
connection for retinal degeneration.  


FINDINGS OF FACT

1.  In an unappealed decision, dated November 4, 1960, the RO 
denied a claim of entitlement to service connection for 
bilateral retinal degeneration.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on November 4, 1960, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The RO's November 4, 1960, decision to deny service 
connection for a retinal degeneration was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001);  see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in June 
2004 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Law and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2004).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or  "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Factual Background

The basic facts underlying this claim are not in substantial 
dispute.  At the time of the November 1960 rating action, the 
evidence of record consisted of service medical records which 
showed that on August 19, 1959, the enlistment physical 
examination recorded the veteran's visual acuity as 20/400 
bilaterally, corrected to 20/40 on the right and 20/20 on the 
left.  There was no reference to any eye disorder or 
symptoms.  In December 1959, the veteran was admitted for 
medical observation for possible congenital lues, associated 
with difficulty with night vision and side blindness.  About 
two months prior to admission he had developed some burning 
in his eyes and examination revealed pigmentary degeneration 
of the retina.  In February and March of 1960, the veteran 
was evaluated for continued trouble with his vision.  He was 
later referred for admission for additional evaluation.  

During hospitalization in March 1960, at a US Army Hospital 
in Heidelberg, Germany, the veteran gave a history of 
difficulty seeing at night since birth.  He state that he 
always had trouble seeing but did not get his first pair of 
glasses until two months prior to service entry.  Because of 
night blindness during basic training he was referred for 
diagnosis.  Initially, he was thought have congenital lues 
and was given a course of penicillin.  The veteran reported 
that he could not do guard duty at night, could not see well 
in the daytime and had no side vision.  He thought his vision 
had worsened over the past 6 months.  Vision in each eye was 
20/ 400 without glasses, corrected to 20/60 in right eye and 
20/40 in the left.  The diagnosis was bilateral retinal 
degeneration, bilateral retinitis pigmentosa and bilateral 
choroideremia, all of which existed prior to service.  The 
examiner noted that the veteran barely met visual 
requirements for retention on active duty and was considered 
a hazard to service.  He was referred to the medical board 
for evacuation to the US.  

In April 1960, the veteran was transferred to the US Naval 
Hospital in Chelsea, Massachusetts.  It was noted that he had 
been in service for seven months and first noticed a decrease 
in his visual acuity about two months prior to active duty.  
Since he could remember, he had always had trouble seeing at 
night.  He passed the vision examination given for enlistment 
and did not report the loss of visual acuity that he had 
noticed.  He also failed to report history of night blindness 
for many years, which was observed by his officers during 
basic training.  Further deterioration of visual acuity 
occurred and while attempting to improve it with new glasses, 
a retinal disorder was found.  Examination of the veteran's 
vision in April 1960 revealed that visual acuity, corrected, 
was 20/70 on the right and 20/50 on the left.  The examiner 
noted that the veteran's nearly normal vessels, essentially 
full arterioles, the irregular pattern of the migrated 
pigment and lack of family history made it atypical of 
classical retinitis pigmentosa, although it fell in the 
primarily degeneration or tapeto-retinal degenerations.  
However, its precise classification was less important that 
its general nature.  The examiner also concluded that this 
was a preexisting condition that had not been aggravated by 
military service.  On May 9, 1960, the veteran was 
transferred to the US Army Hospital at Fort Devens in 
Massachusetts pending final results from the Physical 
Evaluation Board (PEB).  

Meanwhile, the Medical Board at Fort Devens, noted the 
diagnosis of retinal degeneration, which was considered 
disabling and incapacitating for further military service.  
In July1960, the veteran's documented history of visual 
acuity and visual fields during service was reviewed.  His 
most recent his visual acuity was 15/400 bilaterally, 
corrected to 20/80 in the right eye and 20/60 in the left.  
In July 1960, a preliminary determination was made by the 
Medical Board that the veteran's preexisting retinal 
degeneration had been aggravated by military service.  The 
Medical Board recommended further evaluation by the PEB.

In September 1960, the PEB made a final determination that 
the veteran's preexisting retinal degeneration had not been 
service aggravated.  The most recent entry dated October 10, 
1960, noted the final determination.  

Based on the evidence as outlined above, the RO determined in 
November 1960 that service connection was not warranted.  The 
RO found that the condition for which the veteran was 
separated from service was congenital in nature and not a 
ratable disability.  Also, there was no evidence of any 
intercurrent disease or trauma of the eyes.  

No additional post-service medical records were obtained and 
associated with the claims folder until the late 1970s.  At 
that time the veteran filed a claim to reopen the issue of 
service connection for the claimed disability.  In support, 
he submitted additional medical evidence regarding his eye 
condition.  The claim was subsequently denied by the RO on 
the basis that the evidence was not considered new and 
material.  

In May 2000, the veteran submitted a request to reverse or 
revise the November 1960 rating decision.  He believes that 
the November 1960 rating decision that denied service 
connection for retinitis pigmentosa was clearly and 
unmistakably erroneous because the evidence before the RO at 
that time supported a grant of service connection.  
Specifically, he noted that bilateral retinal degeneration 
was not noted on his entrance examination and that it was 
first manifested during active duty.  He also claimed that he 
had clearly been separated due to a service aggravated eye 
disorder.  

Analysis

At the outset, the Board notes that RO decisions that 
predated the passage of the Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988) were not 
required to set forth the factual bases for its decisions.  
See Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 
2001).  In Pierce, the United States Court of Appeals for the 
Federal Circuit held that the presumption of validity 
attached to a final RO decision issued in 1945 and, that in 
the absence of evidence to the contrary, the rating board is 
presumed to have made the requisite findings.  An RO failure 
to specifically refer to evidence of record or recite the 
standard of review in the November 1960 decision cannot 
constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).

Under the laws and regulations in effect at the time of the 
November 1960 rating decision, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310.

Under 38 U.S.C. § 312, every veteran was deemed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrated that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.

Under 38 U.S.C. § 353, a preexisting injury or disease was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during active service, unless there was a specific finding 
the increase in disability was due to the natural progress of 
the disease.

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  38 C.F.R. § 3.306(a) & (c); See 38 
U.S.C. § 353 

Governing regulations also provide that constitutional or 
developmental disorders are not diseases within the meaning 
of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303(c). 

Specifically, it is claimed by and on behalf of the veteran 
that the denial of service connection, for retinal 
degeneration constituted clear and unmistakable error because 
the May 1960 medical board proceedings, clearly established 
that his retinal degeneration was aggravated by service.  As 
to the veteran's primary contention, he does not dispute the 
evidence of record.  Instead, he essentially argues that the 
RO should have given greater weight to the May 1960 medical 
board findings, which found service aggravation.  

A review of the evidence considered by the RO in the November 
1960 rating decision shows that an eye disorder was not noted 
on the physical examination performed in connection with the 
veteran's entry into service in August 1959.  However, he was 
initially diagnosed with retinal degeneration soon thereafter 
in December 1959 and later told examining physicians that he 
had had poor night vision since birth and lifelong visual 
problems.  He received his first pair of glasses two months 
prior to service entry.  Moreover, service medical records 
show that, without exception, examiners concluded that the 
retinal degeneration was congenital and existed prior to 
service.  

With respect to the issue of whether the preexisting 
retinitis pigmentosa was aggravated during service, the Board 
notes that the veteran's visual acuity was reported to be 
20/400 upon entering service in 1959 corrected to at least 
20/40 bilaterally and was measurably worse at the time of the 
1960 physical examination performed in connection with the 
veteran's Physical Evaluation Board.  Thus, the record is 
clear that there was an increase in disability during 
service.  However, the Board notes that it was initially 
determined, during a period of hospitalization in April 1960, 
that his preexisting retinal degeneration had not been 
aggravated by service.  

The Board also notes the preliminary determination in May 
1960 by a Medical Board, which concluded that the retinitis 
pigmentosa had, in fact, been aggravated by service.  
However, despite their findings, further evaluation of the 
veteran by a PEB was recommended.  The PEB ultimately 
determined, presumably following a review of all the 
evidence, that there had been no service aggravation. 

Therefore, the RO's interpretation of the meaning and 
significance of the in-service findings was a reasonable 
evaluation of the evidence under the circumstances.  It may 
not be said that the evidence of record in 1960 was such to 
compel the rating agency to find that service connection 
should be granted.  To now find otherwise, the Board would, 
have to reweigh or reevaluate the evidence.  As noted above, 
a disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO correctly applied the pertinent law and regulations in 
considering the evidence, noting that retinitis pigmentosa 
was a congenital defect, and further noting the lack of 
evidence suggesting a superimposed (intercurrent) injury to 
the eyes.  Inasmuch as the veteran has failed to establish, 
without debate, that the correct facts, as they were then 
known, were not before the RO; that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different, the Board must conclude that clear and 
unmistakable error in the RO's November 1960 rating decision, 
as contended, has not been established.  See 38 C.F.R. § 
3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
331-314.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski , 
1 Vet. App. 49, 55-57 (1990).

ORDER

Clear and unmistakable error having not been committed in the 
November 4, 1960 rating decision denying service connection, 
the veteran's appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


